Citation Nr: 1731926	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a mental health condition. 


REPRESENTATION

The Veteran represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was afforded a Board hearing in April 2015 on other issues; however, this previous hearing did not address the issue on appeal.  When the Veteran filed his substantive appeal for the present claim in August 2015, he did not request a Board hearing. 

In July 2016, the Board issued a decision in this matter denying service connection for the Veteran's mental health condition.  The Veteran subsequently filed an appeal before the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the parties agreed to and the Court granted a Joint Motion for Partial Remand (JMPR).  The January 2017 JMPR vacated the portion of the Board's July 2016 decision denying entitlement to service connection for a mental health condition and remanded the claim to the Board for action consistent with the JMPR.  Specifically, the Board was requested to reconsider the Veteran's full periods of active and reserve service, with focus on whether the Veteran had Reserve service prior to December 1974.

Via letter dated February 22, 2017, the Veteran and his attorney were notified that the above claim was being added back to the Board's docket consistent with the January 2017 JMPR.  The Veteran was given 90 days from the date of that letter, or until the date the Board issued a decision, to submit additional argument or evidence.  38 C.F.R. § 20.1304 (2016).  This time has since elapsed and the Board may proceed with appellate consideration. 

The Board notes that in April 2017 the Veteran filed a substantive appeal for the issues of entitlement to initial disability ratings in excess of 10 percent for left and right knee degenerative arthritis instability.   At present, these issues have not been certified by the RO to the Board for appellate disposition.  When those appeals are certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his attorney will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As this has not yet been done, the Board declines to take any further action on the issues of entitlement to initial disability ratings in excess of 10 percent for left and right knee degenerative arthritis instability.  This delay, while regrettable, is necessary to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)).

In light of the current record, the Board finds that a remand is required for the issue of entitlement to service connection for a mental health condition.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

Since the Board's July 2016 decision, additional relevant evidence has been submitted to the Veteran's electronic claims file.  This evidence includes a full copy of the Veteran's service treatment records, which have never been reviewed by the AOJ in conjunction with the claim on appeal.  These service treatment records ameliorate the concerns raised by the January 2017 JMPR and affirmatively establish that the Veteran's military service began on November 30, 1974.  See VBMS, STR-Medical 09/01/2016, Document Title 156995, p. 6 ("This 17-year-old single black male E-1 entered active duty on 30 November 1974 from AFEES, Omaha, Nebraska.  He is in his second week of active duty.  His MOS is 09B00.  His current unit is Reception Station.  He has had no prior service.") (emphasis added).

Further, the Veteran's enlistment contract states that he had a BP ED/PEBD [Pay Entry Base Date] date of November 30, 1974 and had 2 days' worth of inactive service before his active service BASD/ADBD [Basic Active Service Date] began on December 2, 1974.  On this enlistment contract, it unambiguously stated that the Veteran has had no prior federal service.  See VBMS, 05/18/2005 Military Personnel Record, p. 14.  The Veteran's electronic claims file also includes a document titled "Special Orders Number 244" which states that the Veteran enlisted in the United States Army Reserve on November 30, 1974.  See VBMS 05/18/2005 Military Personnel Record, p. 20.  He transferred to the Regular Army (RA) on December 2, 1974.  See "Special Orders Number 245,"  VBMS, 12/02/1974 Military Personnel Record, p. 1.

The January 2017 JMPR notes an April 2001 letter from the National Personnel Records Center indicating the Department of the Army retained legal custody of the Veteran's military record, and suggested that VA should attempt to obtain these records.  See January 2017 JMPR, p.p. 3-4.  A review of the April 2001 letter shows that a request for such records was to be directed to the Army Reserve Personnel Command (AR-PERSCOM).  See VBMS, 04/23/2001 Third Party Correspondence.   The electronic claims file contains a July 2001 letter from the AR-PERSCOM in response to an inquiry from VA requesting a copy of the Veteran's DD Form 214 (Certificate of Release or Discharge From Active Duty) from 1975 to 1976 (contemporaneous with his established discharge date of January 1975).  See VBMS, 07/09/2001 Third Party Correspondence.  In this letter, AR-PERSCOM responded that searches for the Veteran's DD Form 214 for the period in question were unsuccessful, but they were able to provide a "Certificate of Official Records" listing dates of service  as 197412-19750106.  Id.  The AR-PERSCOM stated this certification "will serve any purpose for which verification of service is required."  Id.

Based on the unequivocal evidence above, the Board concludes that the Veteran began service on November 30, 1974, with two days of inactive service, before being transferred to the RA on December 2, 1974.  He was subsequently discharged effective January 6, 1975.  See "Special Orders Number 2," VBMS, STR-Medical 09/01/2016, Document Title 156998, p. 8.  The Board finds that no other evidentiary development is required for verification of the Veteran's service dates and the concerns raised in the January 2017 JPMR have been adequately addressed.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and a reasonable amount of time to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



